Citation Nr: 1241910	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  07-03 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals of a compression fracture of the lumbosacral spine at L-2 (low back disability).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1978 and from June 1981 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

A videoconference hearing before an acting Veterans Law Judge was held in November 2007.  

The Board remanded the appeal for additional development in September 2008, June 2009, and April 2010.  

The issue of an increased rating for a nondisplaced fracture at C6 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2007, the Veteran testified before an Acting Veterans Law Judge during a videoconference hearing; a transcript of the hearing is of record.  That Acting Veterans Law Judge no longer functions as such.  The Veteran was offered the opportunity to testify at another hearing with a Veterans Law Judge who will decide his appeal, which he accepted.

In order to afford the Veteran due process, the case must be remanded to the RO for a videoconference hearing to be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge, at the RO, in accordance with applicable law.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


